Citation Nr: 0819555	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  03-27 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse and R.M.


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a December 2002 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Detroit, Michigan in which the 
RO, in part, denied service connection for PTSD.  The 
appellant, who had active service from June 1967 to March 
1970, appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    

In June 2005, a hearing was held at the RO before the 
undersigned Veterans Law Judge.  Thereafter, the Board 
remanded the case for further development in April 2006.  At 
that time, the Board found that the issue of service 
connection for a psychiatric disorder other than PTSD has 
been reasonable raised; and recharacterized the issue on 
appeal to reflect the appropriate adjudicatory 
considerations.  The development requested by the Board has 
since been completed; and the case has been returned to the 
Board for further review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Competent medical evidence of record indicates that the 
appellant has a current diagnosis of PTSD that is related to 
a verified stressor event in service. 


CONCLUSION OF LAW

PTSD was incurred in active military service. 38 U.S.C.A. §§ 
1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007).

In this case, a letter dated in May 2006 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal in regards to his claim of 
entitlement to service connection for PTSD, the appellant 
cannot be prejudiced by any deficiency, if any, in the notice 
and assistance requirements of the VCAA.  As such, the Board 
will dispense with any further discussion of the VCAA and 
will proceed to the merits of the issue.  

B.  Law and Analysis

The appellant contends that he has developed PTSD due to his 
experiences as crew chief of a helicopter in Vietnam. See 
January 2003 statement in support of claim; June 2005 BVA 
hearing transcript.  Specifically, the appellant testified 
that he was in two helicopter crashes, one caused by enemy 
fire, and that he flew numerous missions involving, among 
other things, extraction of combat units under hostile fire 
and the evacuation of casualties. Id.  In addition, the 
appellant reported being traumatized in service by the death 
of another serviceman named R.H., who was killed while on a 
helicopter mission in Vietnam. January 2003 statement.  The 
appellant testified that he was acting platoon sergeant at 
the time of the incident; and that he ordered R.H. to fly in 
the helicopter even though he was not scheduled to do so.  As 
such, the appellant blamed himself for R.H.'s death. Id.; 
June 2005 BVA hearing transcript, pgs. 6-7.  

Having carefully considered the appellant's claim in light of 
the entire record and the applicable law, the Board 
concludes, as will be explained below, that the evidence of 
record is in relative equipoise and that reasonable doubt 
should be resolved in favor of the appellant.  As such, the 
Board finds that the appellant's appeal should be granted.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  In order to establish service connection, a 
claimant must generally submit: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341 (1999).  Service connection for PTSD specifically 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV); (2) a link, established by medical 
evidence, between a veteran's current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).  Absent a showing of all three elements, service 
connection must generally be denied.

In this case, there is conflicting evidence of record in 
terms of whether the appellant's symptomatology fulfills the 
diagnostic criteria set forth in the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders ("DSM- IV") for a diagnosis of PTSD.  
Specifically, the Board observes that while certain medical 
records contained in the claims file indicate the appellant's 
current diagnosis is PTSD, other medical records set forth 
differing diagnoses and/or specifically report that the 
appellant's symptomatology does not met the diagnostic 
criteria for PTSD.  In this regard, a review of the claims 
file reveals medical records from the appellant's private 
medical provider, M.C., M.D., in which Dr. C. diagnosed the 
appellant with PTSD and major depression as a result of his 
Vietnam combat duty in 1969 and 1970. See private medical 
records dated from November 2001 to December 2002; January 
2003 psychiatric assessment from Dr. C.  However, in May 
2002, the appellant was diagnosed with an adjustment disorder 
with depressed mood by a psychiatrist for the Social Security 
Administration ("SSA") rather than PTSD. See records 
provided by SSA.  At a March 2003 VA examination for 
compensation purposes, the examiner obtained a history from 
the appellant, reviewed the appellant's claims file and 
performed a mental status examination.  Thereafter, the 
examiner opined that the appellant did not meet the full 
diagnostic criteria for a diagnosis of PTSD pursuant to the 
DSM-IV.  In doing so, he reported that the appellant's 
history of combat was consistent with being exposed to combat 
in Vietnam and that the appellant's presentation was 
consistent with the symptoms of a history of reexperiencing 
traumatic events.  However, he found the appellant's overall 
symptoms to be more consistent with an ongoing depressive 
condition that fluctuated in intensity and disruption.  
Therefore, he diagnosed the appellant with depressive 
disorder not otherwise specified. March 2003 VA examination 
report.  In doing so, he opined that it was at least as 
likely as not that the appellant's psychiatric presentation 
was the direct result of his service-related experiences. 
Id., 3.  

Subsequent to the March 2003 VA examination, additional 
records were associated with the claims file.  These records 
include VA medical records dated in November 2003 in which 
the appellant reported his stressor events (previously 
referenced above) and was thereafter diagnosed with PTSD. 
October 2003 and November 2003 VA medical records.  Medical 
records from the Michigan Vet Center dated in July 2006 have 
also recently been added to the file; and these records 
reflect a diagnosis of PTSD.  

In light of the conflicting medical diagnoses of record, the 
appellant's claims file was forwarded to the VA physician who 
examined the appellant in March 2003 for clarification of his 
previous medical opinion. See April 2006 BVA remand 
directives.  Specifically, the examiner was asked to provide 
an explanation as to whether the appellant has a diagnosis of 
PTSD or some other acquired psychiatric disorder related to 
military service.  In doing so, the examiner was directed to 
clearly identify the claimed events which were considered 
stressors supporting a diagnosis of PTSD if such a diagnosis 
was made.  If an acquired psychiatric disorder other than 
PTSD was identified, the examiner was asked to offer an 
opinion as to whether it was at least as likely as not that 
the disorder first manifested in service or was otherwise 
related to military service. Id.  A clarifying VA medical 
opinion was associated with the claims file in January 2008.    

In the January 2008 addendum opinion, the VA examiner noted 
his review of the appellant's claims file, to include his 
March 2003 examination report and the Board's remand 
directives.  Thereafter, he analyzed the appellant's 
symptomatology pursuant to the diagnostic criteria for PTSD 
pursuant to the 
DSM- IV. January 2008 addendum opinion.  In doing so, he 
found that the appellant's presentation met the PTSD 
diagnostic criteria of A and B, but felt that it did not 
fully meet the criteria set forth in sections C and D. Id.  
Rather, the examiner again found the appellant's presentation 
to be more consistent with a depressive disorder. Id.  He 
reiterated that the appellant was placed in situations 
consistent with a stressor as defined by criterion A1 for 
PTSD, to include his duties of placing other soldiers at risk 
when assigning them to fly on helicopters as gunners.  In 
light of the appellant's reports that he first sought 
treatment one week following discharge from service, the 
examiner opined that it was more likely than not that the 
appellant's mental health symptoms were related to his 
military experiences. Id.    

After reviewing the above-referenced medical evidence in 
conjunction with the other evidence of record, the Board 
finds that the more persuasive evidence at this point in time 
indicates that the appellant's current diagnosis is one of 
PTSD rather than a depressive disorder nos.  Although the 
January 2008 medical opinion was obtained exclusively for the 
purpose of determining if the appellant's symptomatology rose 
to the level of a diagnosis of PTSD, the Board finds it to be 
less persuasive than the evidence reflecting a diagnosis of 
PTSD in light of the fact that the examiner appears to 
indicate that the appellant's depressive 
symptomatology/disorder is directly related to his alleged 
stressor event of being responsible for placing other 
soldiers at risk when assigning them to helicopter duty - - 
to include the young man R.H. January 2008 medical opinion, 
p. 1.  The death of R.H. was confirmed subsequent to the 
Board's April 2006 remand, in that a report from the U.S. 
Army and Joint Services Records Research Center ("JSRRC") 
contained in the claims file verifies the death of R.H. from 
wounds sustained in a helicopter crash in November 1969.  
JSRRC confirmed that R.H. was assigned to the same company 
and battalion as the appellant. June 2007 CURR request and 
response; see also appellant's personnel records.  After 
reporting this incident to his private medical provider M.C., 
VA treatment providers and the Vet Center, all three health 
care examiners felt the appellant's symptomatology rose to 
the level of a diagnosis of PTSD. See January 2003 
psychiatric assessment from Dr. C.; November 2003 VA medical 
records; July 2006 records from the Vet. Center.  Notably, 
these examiners interviewed the appellant both before and 
after his March 2003 VA examination; whereas, the January 
2008 medical opinion was based solely upon a review of the 
claims file.   

Thus, after considering the foregoing, the Board finds (1) 
the January 2003 psychiatric assessment from Dr. C., (2) the 
November 2003 VA treatment report and (3) the July 2006 
records from the Vet. Center to be as equally as persuasive 
as the March 2003 examination report and January 2008 VA 
addendum opinion.  As such, the Board finds that reasonable 
doubt should be resolved in the appellant's favor in terms of 
his current medical diagnosis; and that the first element of 
the PTSD service connection test has been met.  Since the 
January 2003 psychiatric assessment from Dr. C. and the 
November 2003 VA treatment report also provide a medical link 
between the appellant's diagnosis of PTSD to his period of 
service, they fulfill the requirements of the second element 
of the PTSD service connection test as well.  The third 
element of the service connection test has also been 
fulfilled as evidenced by the June 2007 report from JSRRC. 
See March 2008 Supplemental Statement of the Case, p. 1 (the 
RO conceded that the appellant's stressor event had been 
verified). 

Therefore, all three elements of the PTSD service connection 
test have been met in this case; and the appeal is hereby 
granted.  For the reasons discussed above, reasonable doubt 
has been resolved in favor of the appellant.  



ORDER

Service connection for PTSD is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


